UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1542


In re:   JUAN EVANGELISTA CASTRO,

                Petitioner.



    On Petition for Writ of Mandamus.       (5:06-cr-00054-SGW-3)


Submitted:   July 7, 2009                   Decided:   August 14, 2009


Before TRAXLER, Chief Judge, and NIEMEYER and SHEDD, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Juan Evangelista Castro, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Juan    Evangelista      Castro        petitions      for   a   writ    of

mandamus, alleging that the district court has unduly delayed

acting on his 28 U.S.C.A. § 2255 (West Supp. 2009) motion.                           He

seeks an order from this court directing the district court to

act.   Our review of the docket sheet reveals that the district

court recently dismissed Castro’s § 2255 motion.                         Accordingly,

because the district court has recently decided Castro’s case,

we   deny   the     mandamus   petition       as    moot.     We     grant   leave   to

proceed     in    forma   pauperis.     We         dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                     PETITION DENIED




                                          2